United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 November 7, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60887
                           Summary Calendar


AMIR ALI,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petitions for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 304 485
                         --------------------

Before Jolly, Dennis, and Clement, Circuit Judges.

PER CURIAM:*

     Amir Ali petitions for review of the Board of Immigration

Appeals’ (BIA) denial of his motion to reopen immigration

proceedings.   Ali contends that the BIA abused its discretion in

denying his motion to reopen, which raised the claim that counsel

was ineffective for failing to request voluntary departure on his

behalf.   Ali has abandoned the remaining ineffective-assistance

claims raised in his motion to reopen by failing to argue them in

his petition for review.    See Yohey v. Collins, 985 F.2d 222,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60887
                                 -2-
224-25 (5th Cir. 1993); Soadjede v. Ashcroft, 324 F.3d 830, 833

(5th Cir. 2003).

     We review the denial of a motion to reopen under “a highly

deferential abuse-of-discretion standard.”    Zhao v. Gonzales,

404 F.3d 295, 303 (5th Cir. 2005).    Our review of constitutional

challenges is de novo.    Altamirano-Lopez v. Gonzales, 435 F.3d

547, 549 (5th Cir. 2006).    Likewise, we review de novo the BIA’s

legal conclusions.    Singh v. Gonzales, 436 F.3d 484, 487 (5th

Cir. 2006).

     “‘[T]he failure to receive relief that is purely

discretionary in nature does not amount to a deprivation of a

liberty interest.’”    Assaad v. Ashcroft, 378 F.3d 471, 475 (5th

Cir. 2004) (citations omitted).    A request for voluntary

departure is a request for discretionary relief.    Eyoum v. INS,

125 F.3d 889, 891 (5th Cir. 1997).    Even if Ali had a

constitutional right to effective assistance of counsel during

the immigration proceedings, he had no due process right to

effective assistance of counsel in pursuit of discretionary

relief.    Gutierrez-Morales v. Homan, 461 F.3d 605, 609 (5th Cir.

2006); Mireles-Valdez v. Ashcroft, 349 F.3d 213, 219 (5th Cir.

2003).    Ali’s argument that his case is distinguishable from

Assaad because he “was unable to even request the relief” is

unavailing.    Cf. Gutierrez-Morales, 461 F.3d at 609-10 (holding

that alien has no due process right to effective assistance of

counsel in seeking to present waiver application--purely
                          No. 05-60887
                               -3-
discretionary relief--to the Immigration Judge or the BIA on its

merits).

     The petition for review is DENIED.